Citation Nr: 1135579	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-34 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to July 1974 and August 2004 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for lumbar degenerative disc disease, plantar fasciitis, and tinnitus.  In February 2008, the Veteran submitted a notice of disagreement (NOD) for all three issues.  He subsequently perfected his appeal for tinnitus and plantar fasciitis in November 2008.

In a September 2008 rating decision, the RO granted entitlement to service connection for lumbar spine degenerative disc disease at L4-S1.  This grant of service connection is considered a full grant of these benefits on appeal.  As such, the claim of entitlement to service connection for a low back disability is no longer on appeal.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In February 2011, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In a January 2009 rating decision, the RO denied service connection for bilateral hearing loss disability.  In March 2009, the Veteran contacted VA and expressed some disagreement with the January 2009 rating decision.  The Board broadly construes this report of contact as an NOD with the denial of service connection for bilateral hearing loss disability.  However, the RO has not issued a statement of the case for this issue.  Because the filing of an NOD initiates appellate review, this claim must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for bilateral plantar fasciitis and bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed tinnitus is the result of a disease or injury in service.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for tinnitus, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from tinnitus as a result of his active military service.  Specifically, he claims that he was exposed to noise in service and that he has experienced ringing in his ears since his return from deployment.  He, therefore, believes that service connection is warranted.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service) (West 2002); 38 C.F.R. § 3.303 (2010).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

That an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

The medical evidence of record, including the March 2007 VA audiological examination, reflects that the Veteran has been diagnosed with tinnitus.  As such, the requirement for a current disability is met.

The Veteran asserts that, while on active duty, he was exposed to loud noise from generators, trucks, and other equipment, as well as from incoming mortars.  His DD-214 also shows he received a Combat Action Badge while serving in Iraq.  As such, noise exposure may be conceded and the requirement for a disease or injury in service is met.  

The remaining question is whether a causal relationship exists between the Veteran's current tinnitus and his conceded in-service noise exposure.

The Veteran was examined for tinnitus in March 2007.  At that time, the examiner noted that the Veteran's report of a recent history of bilateral constant tinnitus.  He concluded that the most likely etiology of the Veteran's tinnitus was his bilateral high frequency sensorineural hearing loss.  However, he declined to state whether it was related to active duty as he did not have the Veteran's service treatment records.  

The RO sought an opinion from a VA physician in December 2008.  The December 2008 examiner noted that the Veteran did not complain of tinnitus while deployed or on his post-deployment health assessment form, approximately one month before his separation from active duty.  He concluded that the Veteran's tinnitus was not related to his active duty service because of the lack of in-service complaints and the "commonly accepted" principle that tinnitus due to noise exposure happens at the time of the exposure or shortly thereafter, not years later.  The Board finds, however, that the examiner's rationale is inadequate as the Veteran's complaints of tinnitus did begin shortly after separation from service, not years later.  Notably, he was discharged from active duty in January 2006 and filed his claim for service connection for tinnitus in December 2006, less than one year later.  In light of this discrepancy, the Board finds that the December 2008 VA examiner's opinion is of limited probative value.  

Further, the Board notes that the Veteran is competent to offer a description of symptoms, such as ringing in his ears, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board observes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the United States Court of Appeals for Veterans Claims (Court) specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has submitted statements and presented sworn hearing testimony indicating that he has had ringing in his ears since he returned from his deployment in Iraq in December 2005, prior to his January 2006 discharge.  Additionally, there is no evidence of record to contradict his assertion.  While the Veteran denied ringing in his ears on a December 2005 post-deployment health assessment form, this is one month prior to his separation from service and does not contradict his assertion that he first noticed ringing in his ears upon his return from deployment.  Both the Veteran's statements and the treatment records are absent of any other denials of tinnitus or such continuous symptoms.  The evidence is simply not sufficient to discredit the Veteran's reports of tinnitus since service.

The Court has consistently held that credible evidence of continuity of symptomatology is one type of evidence that may indicate a current disability is associated with service.  Therefore, as the evidence of record reflects that the Veteran has a current diagnosis of tinnitus; that he has reported a continuity of symptomatology since service; that there is no evidence to contradict the Veteran's reports of continuous tinnitus symptoms since service; and because the disability under consideration in this appeal is of the type that lends itself to lay observation, the Board finds that the evidence of record is at least in equipoise as to whether or not the Veteran's claimed tinnitus had its onset while on active duty.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued a statement of the case addressing entitlement service connection for bilateral hearing loss disability.  Therefore, the issue of entitlement to service connection for bilateral hearing loss disability must be remanded to the AMC to issue a statement of the case.  See Manlincon, supra.

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis.

The Veteran contends that his current plantar fasciitis is the result of his active military service.  Specifically, he asserts that his heel pain began upon his return from deployment.  Therefore, he believes service connection is warranted.

The Veteran was afforded a VA examination in March 2007.  The examiner evaluated the Veteran's feet and diagnosed him with bilateral plantar fasciitis.  However, the examiner did not opine on the etiology of this disability, nor did he address a possible nexus between the Veteran's current bilateral foot disability and his military service.  In light of this deficiency, the March 2007 VA examiner's opinion is not sufficient to render a decision on the issue of service connection for bilateral plantar fasciitis.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis must be remanded for a new VA examination and nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his claim of entitlement to service connection for bilateral hearing loss disability.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal for this issue, the case should then be returned to the Board for further appellate consideration.

2.  The Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his bilateral foot disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner should specifically comment on the Veteran's reports of heel pain since his return from deployment and the March 2007 VA examination report.

The examiner must state whether the Veteran's currently diagnosed bilateral plantar fasciitis, or any other diagnosed foot disability, was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for bilateral plantar fasciitis should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


